Citation Nr: 0914008	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-35 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1996. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that sleep 
apnea manifested in service or is related to service or a 
service connected disability.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service and 
was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in February 2005 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Another VCAA letter was sent in February 2007 that included 
the provisions as set forth in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), including what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an April 2007 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim is 
sufficient to cure a timing defect).  

Additionally, any timing error regarding the provisions of 
Dingess were harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in June 2005.  The 
Board notes that this examination only addressed secondary 
service connection; it did not address direct service 
connection.  As the service treatment records do not show 
incurrence of sleep apnea in service, the Board finds that an 
additional examination is not necessary because the Veteran's 
current assertions that sleep apnea is related to service 
alone do not require VA to provide an examination.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996); Duenas v. Principi, 18 Vet. App. 512, 
519 (2004).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The service treatment records do not show incurrence of sleep 
apnea in service.  The Veteran consistently reported that he 
did not have frequent trouble sleeping throughout service.  
The medical examinations also do not show sleep apnea 
problems and the Veteran's throat and mouth were clinically 
evaluated as normal throughout the in-service physical 
examinations.  The retirement examination in June 2006 shows 
that the Veteran did not report sleep problems and the 
Veteran were clinically evaluated as normal.  No chronic 
sleep disorder or disability was noted at separation from 
service. 

The VA treatment records and the June 2005 VA Compensation 
and Pension Examination show a current diagnosis of 
obstructive sleep apnea.  In the VA examination, the Veteran 
reported that he was diagnosed with sleep apnea in 2002.  A 
sleep study in June 2003 shows mild sleep apnea and the 
Veteran was issued a CPAP machine.  The examining physician 
opined that sleep apnea was not related to indigestion.  The 
examiner opined that sleep apnea was at least in part due to 
his obesity and in part related to his anatomy including 
retrognathia and a large tongue.  The examiner also noted the 
Veteran's history of large tonsils.  The examiner concluded 
that sleep apnea was not cause by indigestion.  

The Board notes that the VA examination did not provide an 
opinion regarding direct service connection.  Nevertheless, 
the evidence of record does not show that service connection 
is warranted.  There is no indication that sleep apnea was 
incurred in service.  There was no treatment or diagnosis in 
service.  Furthermore, the Veteran was diagnosed with sleep 
apnea approximately 6 years after service.  There is no 
medical evidence of sleep apnea between separation from 
service in 1996 and 2002.  This lapse in time weighs against 
the Veteran's claim.  Additionally, there is no medical 
evidence of record relating sleep apnea to service.  The 
evidence of record is devoid of any objective medical opinion 
suggesting that sleep apnea is related to any remote incident 
in service.  Without competent medical evidence linking the 
Veteran's disability to service, service connection is not 
warranted.

Additionally, although the Veteran asserts that sleep apnea 
and indigestion are related, indigestion is not service 
connected, therefore, secondary service connection is also 
not warranted.  For secondary service connection, sleep apnea 
must be caused by or aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  In this case, 
however, indigestion is not service connected and the VA 
examination shows that sleep apnea was not related to 
indigestion.  Furthermore, the evidence does not show that 
sleep apnea is related to any of the Veteran's other service-
connected disabilities.  Therefore, secondary service 
connection is also not warranted.  

The Board has considered the Veteran's contention that a 
relationship exists between his sleep apnea and service and 
between sleep apnea and indigestion.  However, as a layman, 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as etiology.  While a layman such as the Veteran 
can certainly attest to his in-service experiences and 
current symptoms, he is not competent to provide an opinion 
regarding etiology or linking a disability to another 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, the evidence of record does not show that sleep apnea 
manifested in service, is related to service or is related to 
a service connected-disability.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt rule does not apply, and the Veteran's claim for 
service connection for sleep apnea must be denied.  See 38 
U.S.C.A §5107 (West 2002); 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for sleep apnea is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


